Citation Nr: 1506781	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-03 391	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the US Army from August 1979 to July 1982.  

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD.  

FINDING OF FACT

The Veteran's current psychiatric disability; diagnosed as PTSD, depression, and anxiety disorder; is linked by medical professionals to an in-service personal assault for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

In the case of a claim for service connection for PTSD based on in-service personal assault, the credible supporting evidence may consist of evidence of behavior changes in response to the assault, and need not consist of service department records.  38 C.F.R. § 3.304(f)(5).

In the instant case, VA outpatient treatment records dated in 2011 and 2012 are replete with diagnoses of PTSD.  Some of these records show that the diagnoses were linked to military sexual trauma in service.  These entries serve to establish the first and third elements of a successful claim for service connection for PTSD under 38 C.F.R. § 3.304(f)(5).

The Veteran's mother provided a statement dated in November 2012, in which she recalled that the Veteran had called her during service from Germany.  The Veteran was very upset and told her that she had been raped.  This statement provides credible supporting evidence of the claimed stressor.  The elements for service connection for PTSD are established.

The Veteran has also been given other psychiatric diagnoses, consisting of anxiety and depressive disorders.  Her claim encompasses all of these diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's representative has recently provided an opinion from a psychologist who found that the Veteran's current depressive disorder likely had its onset in service and was linked to in-service events.  PTSD is a form of anxiety disorder.  DSM IV, DSM V.  The evidence is in at least equipoise on the question of whether the other psychiatric disabilities are the result of in-service traumas.  38 U.S.C.A. § 5107(b).  

Accordingly, service connection for the Veteran's current psychiatric disability, however diagnosed, is warranted.


ORDER

Service connection for a psychiatric disability is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


